DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-42, 44-59, 61-62, 66-69, and 73-75 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 56-57, , the limitations of the claims taken as a whole, but particularly the limitations of the track comprises elastomeric material constituting at least most of the wheel-contacting projection; an area of contact between the track-engaging assembly and a bottom run of the track encompasses every part of the track-engaging assembly contacting the bottom run of the track; a span of the area of contact between the track-engaging assembly and the bottom run of the track is a distance from a rightmost point of the area of contact between the track-engaging assembly and the bottom run of the track to a leftmost point of the area of contact between the track-engaging assembly and the bottom run of the track and is less than half of a width of the track in a widthwise direction of the track system at a cross-section of the track-engaging assembly where the track-engaging assembly contacts the bottom run of the track have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 59, the limitations each wheel- contacting projection of the track comprises elastomeric material constituting at least most of the wheel-contacting projection; every idler wheel is contained within the longitudinal base of the frame of the track-engaging assembly in a widthwise direction of the track system have not been found within the prior art, 
Regarding claim 61, the limitations of  each wheel contacting projection of the track comprises elastomeric material constituting at least most of the wheel-contacting projection; the leading idler wheel and the trailing idler wheel are centrally disposed in a widthwise direction of the track system such that each of the leading idler wheel and the trailing idler wheel overlaps a centerline of the track that bisects the track in the widthwise direction of the track have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 73, the limitations of an area of contact between the track-engaging assembly and a bottom run of the track is continuous in a widthwise direction of the track system and spans less than half of a width of the track in the widthwise direction of the track system at a cross- section of the track-engaging assembly where the track-engaging assembly contacts the bottom run of the track have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 74, the limitations each wheel- contacting projection of the track comprises elastomeric material constituting at least most of the wheel-contacting projection; an area of contact between the track-engaging assembly and a bottom run of the track spans less than half of a width of the track in a widthwise direction of the track system at a cross-section of the track-engaging assembly where the track-engaging assembly contacts the bottom run of the track and the idler wheels are centrally disposed in the widthwise direction of the track system such that each of the idler wheels overlaps a centerline of the track that bisects the track in the 
Regarding claim 75 limitations of each wheel- contacting projection of the track comprises elastomeric material constituting at least most of the wheel-contacting projection; an area of contact between the track-engaging assembly and a bottom run of the track spans less than half of a width of the track in a widthwise direction of the track system at a cross-section of the track-engaging assembly where the track-engaging assembly contacts the bottom run of the track, and  the track-engaging assembly comprises a frame supporting the idler wheels; the frame comprises a longitudinal base carrying the idler wheels; the longitudinal base of the frame of the track-engaging assembly comprises a void; and a given one of the idler wheels is disposed in the void have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611